department of the treasury internal_revenue_service washington d c date number release date cc ebeo tl-n-4712-99 uilc internal_revenue_service national_office field_service_advice memorandum for assistant chief_counsel employee_benefits and exempt_organizations cc ebeo from subject this field_service_advice is in response to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer date date date year a year b_trust taxpayer’s representative issue whether penalties provided under sec_6662 of the internal_revenue_code should be asserted with respect to taxpayer’s claiming of deductions for contributions to the trust conclusion penalties should not be asserted as described in your draft memorandum because none of the grounds that you describe should be asserted as a basis for the disallowance of taxpayer’s deductions in connection with a sec_419 theory however it may be appropriate to assert the substantial_understatement_penalty with respect to year a facts law and analysis on date we received your october memorandum requesting review of a draft memorandum that you propose to send to the district_director concerning a pending examination of taxpayer you characterized your request as being for nsar nondocketed significant advice review as indicated on october by the it a branch of domestic field service the nsar procedures do not apply to a review of this type and we are treating your inquiry as a request for field_service_advice in the draft memorandum you indicate that the examination_division issued to taxpayer a form_5701 dated date proposing disallowance of taxpayer’s accelerated deductions for vacation pay for year a through year b of the various grounds for disallowance described in the form_5701 you discuss three failure of the all_events_test lack of economic_substance and a grantor_trust theory on the basis of these three grounds your draft memorandum recommends the assertion of penalties against taxpayer specifically you recommend assertion of penalties for negligence and disregard of rules and regulations for all four years you also recommend assertion of the substantial_understatement_penalty for year a but not for the other years in view of the amounts involved you requested expedited review because of an agreement between examination and taxpayer to complete the examination by date and the need to provide taxpayer with an opportunity to respond to the assertion of penalties while the short time frame and the length of your draft memorandum preclude a detailed response please be assured that we have carefully considered all the points that you have raised we will be happy to work through these issues more thoroughly with you but based on your stated time frame we wanted to share our initial concerns with you quickly for the reasons that follow we conclude that none of the grounds you describe should be asserted as a basis for disallowance rather the correct ground for disallowance of taxpayer’s deductions is that because the trust is a welfare_benefit_fund under sec_419 of the code contributions to the trust are deductible no earlier than the year in which they are paid to the trust see sec_419 although we have not seen a copy of the form_5701 we assume this ground is also described in that document all_events_test you have suggested that the all_events_test is not satisfied with respect to taxpayer’s liability to make contributions to the trust either the trust is respected for tax purposes or it is not if the trust is respected there is no accrual issue because the regulations under sec_419 treat the requirements of sec_461 as having been satisfied to the extent that the otherwise applicable sec_419 requirements are met see sec_1_419-1t q a-10 d the real problem for the deduction is simply that the requirements are not met as noted above if the trust is not respected the issue is not accrual of the obligation_to_contribute to the trust but rather accrual of taxpayer’s underlying obligation to its employees to pay them the vacation pay that they have earned as we understand it that accrual is not in dispute economic_substance you have suggested that the trust and related contributions lacked economic_substance a representative of this office previously advised your office in a telephone conversation that an economic_substance argument should not be made in this case at that time we were evaluating whether such an argument should be asserted in vacation pay cases involving letters of credit we explained to the drafter of your memorandum that whatever the outcome of that evaluation an economic_substance argument should not be made here we have since concluded that an economic_substance argument should be asserted in letter-of-credit cases see revproc_99_26 1999_24_irb_38 but remain of the view that it should not be made here for reasons discussed below you have also suggested that the trust was not validly adopted because there was no board resolution authorizing taxpayer’s assistant treasurer to enter into the trust agreement when he signed it however we understand that there was a board resolution the following year retroactively ratifying his action we recommend against challenging the retroactivity of the ratification in view of his apparent if not actual authority at the time of signing and more generally a policy preference under erisa for respecting the validity of a_trust where protection of benefits is involved grantor_trust theory you have suggested that the trust is a grantor_trust under various provisions of subpart e of chapter j however the authority that you cite either predates the enactment of sec_419 and sec_419a or does not involve welfare_benefit funds as a general matter the rules of sec_419 and sec_419a of the code preclude a nonexempt trust that is a welfare_benefit_fund within the meaning of sec_419 from being treated as a grantor_trust because there are fundamental inconsistencies between the tax consequences under those sections and treatment of the employer as the owner of such a_trust under subpart e because none of these three grounds should be asserted as a basis for disallowance of taxpayer's accelerated deductions none of them provides a basis for asserting any penalties however in light of the sec_419 theory for disallowing the deductions it may be appropriate to assert the substantial_understatement_penalty for year a on the basis that the accelerated deduction is a tax_shelter_item the trust is a tax_shelter within the meaning of sec_6662 unless taxpayer can demonstrate that its principal purpose was something other than to accelerate a deduction if it is a tax_shelter the substantial_understatement_penalty would apply unless taxpayer reasonably believed that its treatment of the deduction was more_likely_than_not the proper treatment under the regulations applicable to that year taxpayer is permitted to satisfy the more_likely_than_not standard either on the basis of its own analysis or through good_faith reliance on the opinion of a professional tax adviser however taxpayer’s representative’s opinion letter will not suffice for this purpose because it did not even consider the more_likely_than_not standard therefore taxpayer would have to demonstrate that it met the standard on the basis of its own analysis case development hazards and other considerations in this regard please note that the practice whereby an employer pays various employee_benefits through its regular payroll system as an agent of an employee_benefit_plan and obtains reimbursement from the associated trust is neither uncommon nor in our opinion improper from a tax perspective we have reviewed the trust and it appears to be a typical erisa trust moreover taxpayer actually parted with significant assets when it made contributions to the trust and could not take them out of the trust except for payment of benefits to employees which is what the payments back to itself as agent actually were although the subject is not addressed in your draft memorandum we have considered whether penalties would be appropriate in light of the sec_419 theory for disallowing the deductions we have reviewed the opinion letter dated date that taxpayer received from taxpayer’s representative including the arguments based on the committee reports accompanying the repeal of sec_463 in although we disagree with the letter's conclusion we believe that taxpayer had substantial_authority for its return position relieving it of liability for penalties based on negligence or disregard of rules and regulations however it may be appropriate to assert the substantial_understatement_penalty for year a on the basis that the accelerated deduction is a tax_shelter_item as indicated above taxpayer may be unable to demonstrate that it met the more_likely_than_not standard on the basis of its own analysis if you have any questions concerning this memorandum or would like to discuss the issues further please feel free to call us at mary e oppenheimer assistant chief_counsel by mark schwimmer chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
